statutes, and the imposed sentence is within the statutory limits and is
                     not unreasonably disproportionate to his crimes. NRS 193.330(1)(a)(1);
                     NRS 199.480(1)(a); NRS 200.366(2); NRS 200.380(1). Therefore we
                     conclude that his sentence does not constitute cruel and unusual
                     punishment. Accordingly, we
                                ORDER the judgment of the conviction AFFIRMED.




                                                                                    J.



                                                                       i rsus.    , J.
                                                             Douglas


                                                                                    J.



                     cc: Hon. David B. Barker, District Judge
                          Law Offices of John P. Parris
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    oate.
                                                    .. • -